Smith, J. :
The determination of this controversy depends upon the construction properly given to section 115 of the Banking Law. The part of the section material to the controversy reads as follows: “ In all actions against any savings bank to recover for moneys on deposit, therewith, if there be any person or persons not parties to the action who claim the same fund, the court in which the action is pending may, on the petition of such savings bank, and upon eight days’ notice to the plaintiff and such claimants, make an order amending the proceedings in the action by making such claimants parties defendant thereto, and the court shall thereupon proceed to determine the rights and interests of the several parties to the action in and to such funds.” In McGuire v. Auburn Savings Bank (78 App. Div. 26), in speaking of this statute, Justice Williams, in the opinion, says: “ The object of this statute is to relieve these savings banks from two or more litigations over the same deposit, with all the expense attending the same, and the danger of having to pay the amount of the deposit to two or more different persons. A recovery by one claimant would be no bar to a recovery of the same deposit by as many others as might severally claim the same.” To the notice of claim served upon the bank by the children of William Roberts, deceased, was attached the will of William Roberts as explaining the nature of their claim. From that will it appears that Fannie L. Roberts was the executrix of the will, and, with the life use of the property, has the legal title and control of this property. The interest of these other children is purely a future interest which gives to them no present right whatever to the possession of these funds. The section of the Banking Law under which this' order was made provides that these moneys may either be deposited in court or may be held by the bank “ to the credit of the action until final judgment therein, and the same shall be paid by such savings bank in accordance with the order of the court.” No notice of claim has been served upon the bank by Fannie L. Roberts. Upon the facts appearing before the Special Term the judgment must of necessity give these moneys to her, the executrix, or to her assignee, *28this plaintiff. These other children who make claim to the bank have no present right to the deposit, and the bank can incur no liability to them while acting under the direction of one to whom the will has given the present title and control of the property. . A claim against the bank by those having only a future interest is not such a claim as is contemplated by section 115 of the Banking Law and the' order below was, therefore, unauthorized and must be reversed.
All concurred.
Order reversed, with ten dollars costs and disbursements.